DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
Applicant’s election of Group I and Species 5 (Claims 1-6, 8-15 and 17) in the reply filed on 05/23/2022 without traverse is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 and  are rejected under AIA  35 U.S.C. 103 as obvious over by Dalima (US  20110291788 A1).
Regarding Claim 1:
Dalima teaches that a transformer, comprising: 
a base plate (1502, Fig. 12; para 0108) comprising: 
a central part defining multiple inner via holes (1512A-1512C, Fig. 14; para 0113) each running through the base plate; and
a peripheral part defining multiple outer via holes (1514A-1514C, Fig. 14; para 0113)  each running through the base plate; 
wherein an annular accommodating groove (not expressly labeled; i.e. where the 1506 is place in Fig. 12)  is defined between the central part and the
 peripheral part; a magnetic core (1506, Fig. 12; para 0108) received in the annular
accommodating groove; 
transmission wire layers(1700A-B, 1700C-D; Fig. 14) disposed respectively on 
two opposite sides of the base plate, 
wherein each of the transmission wire layers comprises multiple conductive wire patterns spaced apart and arranged along a circumferential direction of the annular accommodating groove (construed from Figs. 12-14), and each of the multiple conductive wire patterns bridges one of the inner via holes and a corresponding one of the outer via holes ; and 
multiple conductive parts respectively disposed in the inner via holes and the outer via holes (construed from Figs. 13) and configured to connect the multiple conductive wire patterns of the two transmission wire layers.
wherein the width of at least some of the multiple conductive wire patterns gradually increases (construed from Figs. 13-14) along a wiring direction from the inner via holes to the outer via holes such that a distance between at least some of adjacent ones of the multiple conductive wire patterns keeps consistent within an area corresponding to the annular accommodating groove.
Dalima does not expressly teach the multiple conductive wire patterns of the two transmission wire layers in order to form a coil circuit capable of transmitting current around the magnetic core, as claimed.
However, Dalima teaches substantially identical structure as shown in Figs. 12-14, as claimed. As per MPEP § 2112.01.I  guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Therefore, it is inherent or obvious to be labeled as “in order to form a coil circuit capable of transmitting current around the magnetic core..
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art  to have in order to form a coil circuit capable of transmitting current around the magnetic core as claimed to meet design requirement for certain application. 

Regarding Claim 2:
As applied to claim 1, Dalima teaches that the distance between the at least some of adjacent ones of the conductive wire patterns (1510 or 1600 in Fig. 14) within the area corresponding to the annular accommodating groove except distance between adjacent conductive wire pattern is  from 50 um to 150 um.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the distance between the at least some of adjacent ones of the conductive wire patterns within the area corresponding to the annular accommodating groove is from 50 um to 150 u to meet design requirements for certain applications, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05 (II-A).  

Regarding Claim 10:
As applied to claim 1, Dalima teaches that the thickness of each of the transmission wire layers is from 17 um to 102 um as explained 2 analysis above in light of MPEP 2144.05 (II-A). 

Allowable Subject Matter
Claims 3-6, and 8-9  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 recites, the multiple inner via holes comprise multiple first inner via 
holes and multiple second inner via holes; and a distance between each of the multiple first inner via holes and a center of the central part is smaller than a distance between each of the multiple second inner via holes and the center of the central part.
Claim 6 recites, the multiple conductive wire patterns comprise multiple input lines and multiple coupling lines, and are divided into multiple input line groups and multiple coupling line groups; each of the multiple input line groups comprises at least one of the multiple input lines, and each of the multiple coupling line groups comprises at least one of the multiple coupling lines; and the multiple input line groups and the multiple coupling line groups are alternately arranged along the circumferential direction of the annular accommodating groove
Claim 9 recites,  each of the transmission wire layers comprises an input line layer and a coupling line layer stacked together along an axial direction of the inner via holes; the multiple conductive wire patterns comprise multiple input lines and multiple coupling lines, the multiple input lines are included in the input line layer, and the multiple coupling lines 3 are included in the coupling line layer; and a projection of the input lines on the base plate and a projection of the coupling lines on the base plate are alternately arranged along the circumferential direction of the annular accommodating groove.
Claims 11-15 and 17 are allowed.
Claim 11 recites, An electromagnetic device, comprising: 
a base plate defining a plurality of annular accommodating grooves, wherein the plurality of annular accommodating grooves divides the base plate into a peripheral part and a plurality of central parts, each of the plurality of central parts defines a plurality of inner via holes running through the base plate, and the peripheral part defines a plurality of outer via holes running through the base plate. 
a plurality of magnetic cores each received in a respective one of the plurality of annular accommodating grooves; 
transmission wire layers disposed respectively on two opposite sides of the base plate, wherein each of the transmission wire layers comprises a plurality sets of conductive wire patterns, the conductive wire patterns are spaced apart, and the conductive wire patterns of each of the plurality sets of conductive wire patterns are arranged along a circumferential direction of a corresponding one of the plurality of annular accommodating grooves, and each of the conductive wire patterns bridges one of the plurality of inner via holes and a corresponding one of the plurality of outer via holes; and 
a plurality of conductive parts respectively disposed in the inner via holes and the outer via holes and configured to connect the conductive wire patterns of each of the plurality sets of conductive wire patterns in order to form a plurality of coil circuits capable of transmitting current, wherein each of the plurality of coil circuits is located around a corresponding one of the plurality of magnetic cores; 
wherein the width of at least some of the conductive wire patterns gradually increases along a wiring direction from the inner via holes to the outer via holes such that a distance between at least some of adjacent ones of the conductive wire patterns keeps consistent within an area corresponding to the corresponding one of the plurality of annular accommodating grooves.  
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837